Title: To James Madison from William Jarvis, 24 July 1804 (Abstract)
From: Jarvis, William
To: Madison, James


24 July 1804, Lisbon. “I have the honor to inclose you a copy of my letter of the 3rd Instant which went by the Brig Diligent, Captn Elwell for Boston. Since which I have addressed the inclosed of the 16th Inst regarding James Everton, an American seaman as appears by a protection granted by John M. Pintard, when Consul at Madeira, but Mr Gambier being in the Country, I sent a Clerk in my Office to Captn Sutton, who refused to give him up under pretence of his being a british subject, saying that he was born in Gibraltar, that his wife lived there & that it had been his constant place of residence for several years. The Consul having returned the night before last I met him yesterday on ’change. After expressing his sorrow that he was not in town before the frigate sailed, he informed me that she had only gone on a short Cruise off the Canaries & Madeira & when she returned the Man should be delivered up.
“The 10th Instant I received a letter from Mr Munroe relative to the forgery committed in the name of Captn Preble on Messrs Glennie & McKenzie with a copy of a letter from those Gentlemen to him. What information I was enabled to obtain on the subject is detailed in the inclosed Copy of my letter to Mr. M——. The papers therein particularised I the same day forwarded by post to Mr Pinckney, with a letter to him of which Mr M——’s is a copy, excepting only the variation suited to his address.
“The Portugueze frigate Carlotta sailed the day before yesterday with the Ambassador extraordinary & his suite. Mrs Lannes & her two children also went in her. I was informed to day for a fact that the General would go to France with his secretary & during his absence would leave the Consul Genl. Charge des Affairs. The object of his Visit is not known. If we can credit the report of the day Genl. Moreau is coming here to embark for the United States.”
